                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
ROGER WILSON,                                      )
                                                   )
                                                   )
                 Plaintiff,                        )
                                                   )
        vs.                                        )   Civ. A. No. 18-1610
                                                   )   Judge Nora Barry Fischer
TWITTER,                                           )   Magistrate Judge Cynthia Reed Eddy
                                                   )
                 Defendant,


                                   MEMORANDUM ORDER
       AND NOW, this 11th day of February, 2019, after pro se Plaintiff Roger Wilson was

granted leave to file his Complaint in forma pauperis, which he filed on January 9, 2019,

(Docket No. [3]) seeking $25 billion in damages against Twitter, claiming violations of 42 USC

§ 2000A and 18 U.S.C. § 73, and after a Report and Recommendation was filed by the United

States Magistrate Judge on January 16, 2019, (Docket No. [6]]), recommending that the

Complaint be dismissed, with prejudice, as frivolous pursuant to the screening provisions of 28

U.S.C. § 1915(e)(2) and Plaintiff having failed to file written objections by the established

deadline of February 4, 2019, and after conducting a de novo review upon an independent review

of the record,

                 IT IS HEREBY ORDERED that the Report and Recommendation [6] is adopted

as the Opinion of this Court;

                 IT IS FURTHER ORDERED that Plaintiff’s Complaint [3] is DISMISSED, with

prejudice;

                 IT IS FURTHER ORDERED that Plaintiff’s separately filed Motion for Service

by U.S. Marshal [4] is DENIED;
              FINALLY, IT IS ORDERED that the Clerk of Court shall mark this case

CLOSED.



                                                s/Nora Barry Fischer
                                                Nora Barry Fischer
                                                U.S. District Judge
cc/ecf: Roger Wilson
        516 Sinclair Street
        McKeesport, PA 15132
        (via first class mail)
